      Case 2:19-cv-00147-SMJ        ECF No. 1   filed 05/06/19   PageID.1 Page 1 of 15




1
     ROBERT A. DUNN, WSBA No. 12089
2    RYAN D. POOLE, WSBA No. 39848
3    DUNN & BLACK, P.S.
     111 North Post, Suite 300
4    Spokane, WA 99201-0907
5
     Telephone: (509) 455-8711
     Facsimile: (509) 455-8734
6    Attorneys for Plaintiffs
7

8
                     IN THE UNITED STATES DISTRICT COURT
9
                       EASTERN DISTRICT OF WASHINGTON
10
     BRANDON FILION and RANDI                   )
11   FILION, husband and wife,                  )   NO.
12                                              )
                          Plaintiffs,               COMPLAINT FOR DAMAGES
                                                )
                                                    AND REQUEST FOR JURY
13         v.                                   )
                                                    TRIAL
                                                )
14
     NATIONWIDE E&S/SPECIALTY                   )
15   INSURANCE COMPANY, a foreign               )
     insurance company,                         )
16   CORPORATIONS A through E, and              )
17   JOHN/JANE DOES 1 through 10,               )
                                                )
18                       Defendants.
                                                )
19
           Plaintiffs Brandon Filion and Randi Filion, by and through their attorneys
20

21
     Ryan D. Poole and Robert A. Dunn of Dunn & Black, P.S., allege as follows:

22                  I.     PARTIES, JURISDICTION AND VENUE
23
           1.    Plaintiffs Brandon Filion and Randi Filion (“the Filions”) are now
24
     and at all times relevant hereto were residents of Spokane County, Washington.
25

26   COMPLAINT FOR DAMAGES- 1                                               Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
      Case 2:19-cv-00147-SMJ     ECF No. 1    filed 05/06/19   PageID.2 Page 2 of 15




     They are assignees of CTGI Investments, LLC, a Washington limited liability
1

2    company, d/b/a CTGI Construction (“CTGI”), and Craig Monk (“Monk”) of the
3
     claims alleged herein against Defendant. The Filions were awarded a judgment
4
     (“Judgment”) against CTGI in a lawsuit (Underlying Suit) in Spokane County
5

6    Superior Court, Case Number 18-2-00019-4, which is attached hereto as

7    Appendix A.
8
           2.    Based    on    information   and    belief,    Defendant             Nationwide
9
     E&S/Specialty Insurance Company is owned and/or operated by Nationwide
10

11   Insurance Company and/or Nationwide Mutual Insurance Company and/or

12   Nationwide Property and Casualty Insurance Company and/or some other
13
     “Nationwide” insurance entity, and all of these companies conduct business in
14
     Washington. Based on information and belief, and information available from the
15

16   Washington State Office of the Insurance Commissioner, Defendant has a
17   principal place of business in Ohio, but does business across the United States,
18
     and to include in Spokane County, Washington.
19

20
           3.    Defendant Corporations A through E and Does 1 through 10 are

21   entities and persons unknown at this time. Upon information and belief, Plaintiffs
22
     allege there may be other persons, partnerships and/or corporations having
23
     responsibility and/or liability in connection with the claims for damages in this
24

25   case, and whose true identity is not presently known to Plaintiffs. The other

26   COMPLAINT FOR DAMAGES- 2                                             Dunn&Black
                                                                        A Professional Service Corp.
                                                                         111 North Post, Suite 300
                                                                            Spokane, WA 99201
                                                                VOICE: (509) 455-8711 • FAX: (509) 455-8734
      Case 2:19-cv-00147-SMJ      ECF No. 1      filed 05/06/19   PageID.3 Page 3 of 15




     persons that may be responsible and/or liable, personally, could include those
1

2    persons, including any adjuster and/or claim handling person, involved in any of
3
     the evaluation, investigation and handling of the subject insurance claim made to
4
     Defendant. When any such identity becomes known, these pleadings will be
5

6    amended to reflect such correct identity.

7          4.      Material acts complained of herein occurred within Spokane County,
8
     Washington.
9
           5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332
10

11   because there is diversity, with this controversy being between citizens and a

12   corporate entity of differing states, and the amount in controversy exceeding the
13
     sum or value of $75,000, exclusive of interest and costs.
14
           6.      Jurisdiction is also proper over Defendant under RCW 4.28.185.
15

16   Defendant, at all times material, has had continuous, systematic contacts, to
17   include business contacts, with Washington.
18
           7.      Jurisdiction over Defendant is also appropriate because it initiated
19

20
     purposeful contact with the state of Washington and of such a quality that the

21   contact indicates Defendant could foresee the possibility of having to defend in a
22
     court in Washington. The Filions’ claims arise, to a material degree and at least
23
     in part, from Defendant’s contact with the state of Washington. Further, the
24

25   exercise of jurisdiction is reasonable considering any balancing of interests and

26   COMPLAINT FOR DAMAGES- 3                                                Dunn&Black
                                                                           A Professional Service Corp.
                                                                            111 North Post, Suite 300
                                                                               Spokane, WA 99201
                                                                   VOICE: (509) 455-8711 • FAX: (509) 455-8734
       Case 2:19-cv-00147-SMJ      ECF No. 1    filed 05/06/19   PageID.4 Page 4 of 15




     any claimed burden on the part of Defendant for having to defend in Washington.
1

2    Jurisdiction over Defendant named herein does not offend due process or any
3
     notion of fair play and substantial justice.
4
            8.    Venue is proper in this Court under 28 U.S.C. § 1391, to include
5

6    under 28 U.S.C. § 1391(b)(2), because a substantial part of the events or

7    omissions giving rise to this controversy and the Underlying Suit occurred in this
8
     District.
9
                                         II. FACTS
10

11          9.    Plaintiffs incorporate by reference, and to be considered as fully set

12   forth herein, the preceding paragraphs.
13
            10.   Defendant issued CTGI and Monk an insurance policy (the “Policy”)
14
     providing for a defense and indemnity for the claims made against CTGI and
15

16   Monk in the Underlying Suit, and the related Judgment. One such policy issued
17   by Defendant to CTGI and Monk is under Policy Number CPS2623633, which
18
     was in effect from February 12, 2017, to February 12, 2018.
19

20
            11.   CTGI and Monk were doing business in residential construction in

21   Spokane County Washington, under the laws of the state of Washington, at all
22
     relevant times. CTGI and Monk were insureds at the times relevant herein under
23
     a policy of insurance issued by Defendant.
24

25

26   COMPLAINT FOR DAMAGES- 4                                               Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
       Case 2:19-cv-00147-SMJ      ECF No. 1   filed 05/06/19   PageID.5 Page 5 of 15




           12.     On or around March 16, 2017, the Filions entered into a construction
1

2    contract in which CTGI and Monk agreed to act as general contractor to construct
3
     the Filions’ residence. Subsequently, actions and omissions by CTGI and Monk
4
     caused property damage to the Filions’ property, to include their real property.
5

6          13.     CTGI and Monk had insurance protection to cover the injury and

7    damage caused to the Filions’ property, to include their real property, through
8
     Defendant.
9
           14.     On or about January 3, 2018, the Filions filed the Underlying Suit in
10

11   Spokane County Superior Court alleging claims against CTGI and Monk. The

12   Underlying Suit contained allegations of property damage caused by the actions
13
     and omissions of CTGI and Monk, with such damage being covered by the
14
     insurance issued by Defendant to CTGI and Monk.
15

16         15.     CTGI reported the Underlying Suit to Defendant in a timely manner
17   and cooperated, or otherwise was ready and willing to cooperate, with Defendant
18
     at all material times. CTGI and Monk complied with any and all conditions of
19

20
     the Policy.

21         16.     The Underlying Suit contains allegations that trigger, and did trigger,
22
     Defendant’s duty to defend under the Policy.
23
           17.     The Underlying Suit contains allegations that trigger, and did trigger,
24

25   Defendant’s duty to indemnify under the Policy.

26   COMPLAINT FOR DAMAGES- 5                                              Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
       Case 2:19-cv-00147-SMJ     ECF No. 1    filed 05/06/19   PageID.6 Page 6 of 15




           18.    Defendant was in receipt of a copy of the Complaint for the
1

2    Underlying Suit in advance of December 4, 2017. In a letter from Defendant
3
     dated December 4, 2017, attached hereto as Appendix B, sent by Defendant’s
4
     representative, Defendant stated that it is not obligated to defend or indemnify in
5

6    relation to the Underlying Suit, and therefore would not defend or indemnify.

7          19.    Defendant did not properly investigate, evaluate, communicate,
8
     negotiate, settle, pay, defend and/or otherwise properly handle the claims against
9
     CTGI and Monk in the Underlying Suit. Defendant refused to defend. Defendant
10

11   refused to indemnify and failed to pay to settle within policy limits.

12         20.    Defendant abandoned CTGI and Monk to confront the Underlying
13
     Suit without any insurance protection. Defendant caused CTGI to be exposed to
14
     expensive litigation, and to incur the related expense. Defendant caused CTGI
15

16   and Monk to be exposed to, and to incur, liability for the Judgment entered in
17   favor of the Filions in the Underlying Suit.
18
           21.    Insurance provided by Defendant, to include the Policy and/or
19

20
     another applicable policy issued by Defendant, provides coverage for the claims

21   brought and alleged by Plaintiffs Filion against CTGI and Monk, and for the
22
     property damage and loss suffered by the Filions.
23
           22.    Defendant refused to defend CTGI and Monk in relation to the
24

25   Underlying Suit.

26   COMPLAINT FOR DAMAGES- 6                                              Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
       Case 2:19-cv-00147-SMJ       ECF No. 1   filed 05/06/19   PageID.7 Page 7 of 15




           23.     Defendant refused to indemnify CTGI and Monk in relation to the
1

2    Underlying Suit.
3
           24.     Defendant failed to defend CTGI and Monk in relation to the
4
     Underlying Suit despite claims alleged by the Filions against CTGI and Monk
5

6    being covered by the Policy.

7          25.     Defendant failed to indemnify CTGI and Monk in relation to the
8
     Underlying Suit despite claims alleged by the Filions against CTGI and Monk
9
     being covered by the Policy.
10

11         26.     Defendant, having acknowledged CTGI and Monk were insureds

12   under a policy issued by Defendant, wrongfully and unreasonably refused to
13
     defend and indemnify CTGI and Monk, to protect CTGI and Monk from
14
     exposure to expensive litigation and liability, to protect CTGI from the Judgment
15

16   entered against it in the Underlying Suit, or otherwise provide any benefits under
17   the Policy.
18
           27.     As a result of Defendant’s refusal and failure to defend CTGI and
19

20
     Monk in the Underlying Suit, CTGI and Monk were left without a defense and

21   exposed to expensive litigation, and they incurred related expense.
22
           28.     As a result of Defendant’s refusal and failure to indemnify CTGI and
23
     Monk, they were also exposed to liability, to include a Judgment entered against
24

25   CTGI and in favor of the Filions in the Underlying Suit.

26   COMPLAINT FOR DAMAGES- 7                                               Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
      Case 2:19-cv-00147-SMJ     ECF No. 1     filed 05/06/19   PageID.8 Page 8 of 15




           29.   Defendant’s actions and omissions caused CTGI and Monk
1

2    economic and non-economic damages, to include emotional distress.
3
           30.   The Filions, as assignees of CTGI and Monk, filed Notice under the
4
     Insurance Fair Conduct Act (“IFCA”) on or about March 14, 2019. The IFCA
5

6    Notice was properly served against Defendant on or about March 18, 2019.

7    Defendant did not respond to the Notice in writing, or otherwise resolve the basis
8
     for the complaint, the IFCA Notice, or the claims alleged herein. The required
9
     waiting period, under RCW 48.30.015(8), following provision of the Notice has
10

11   now expired, and the present claims under IFCA are properly commenced herein.

12         31.   As assignees of CTGI and Monk, the Filions are first-party claimants
13
     against Defendant.
14
                              III.   CAUSES OF ACTION
15

16                            FIRST CAUSE OF ACTION
                                (Declaratory Judgment)
17

18         32.   Plaintiffs incorporate by reference, and to be considered as fully set

19   forth herein, the preceding paragraphs.
20
           33.   Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §
21
     2201, et seq., Plaintiffs Filion request this Court declare Defendant owed a duty
22

23   to defend CTGI and Monk from the claims made in the Underlying Suit, and
24   owes, and owed, a duty of indemnification for damages and loss suffered by the
25

26   COMPLAINT FOR DAMAGES- 8                                              Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
      Case 2:19-cv-00147-SMJ      ECF No. 1    filed 05/06/19   PageID.9 Page 9 of 15




     Filions, and to include an obligation to pay for the liability incurred by CTGI
1

2    under the Judgment in the Underlying Suit.
3
                               SECOND CAUSE OF ACTION
4                                  (Breach of Contract)

5          34.    Plaintiffs incorporate by reference, and to be considered as fully set
6
     forth herein, the preceding paragraphs.
7
           35.    Nationwide’s failure to provide CTGI a defense of the underlying
8

9    suit and denying coverage under the policy is a breach of its obligations to timely
10   investigate, defend, and pay claims in a timely manner and, therefore, a breach of
11
     the insurance contract.
12

13
           36.    Defendant’s actions and omissions have resulted in the breach of

14   express and implied terms of the insurance contract between Defendant and
15
     CTGI, and Monk.
16
           37.    Defendant’s actions and omissions have resulted in the breach of the
17

18   reasonable expectations of its insureds, CTGI and Monk.

19         38.    Defendant’s failure to defend and indemnify CTGI and Monk is, and
20
     was, unreasonable, frivolous, and unfounded.
21
           39.    Defendant’s actions and omissions constitute an unreasonable denial
22

23   of coverage and benefits.
24

25

26   COMPLAINT FOR DAMAGES- 9                                              Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ     ECF No. 1      filed 05/06/19   PageID.10 Page 10 of 15




           40.    Defendant’s actions and omissions in breach of the insurance
1

2    contract caused injury and damages.
3
                             THIRD CAUSE OF ACTION
4                       (Bad Faith – Breach of Good Faith Duty)

5          41.    Plaintiffs incorporate by reference, and to be considered as fully set
6
     forth herein, the preceding paragraphs.
7
           42.    Defendant’s actions and omissions breached its duty to act in good
8

9    faith, to include, but not limited to, Defendant’s refusal to defend CTGI and
10   Monk, and the placing of its own financial interests ahead of those of CTGI and
11
     Monk.
12

13
                            FOURTH CAUSE OF ACTION
          (Violation of the Insurance Fair Conduct Act (RCW 48.30 et seq.))
14
           43.    Plaintiffs incorporate by reference, and to be considered as fully set
15

16   forth herein, the preceding paragraphs.
17         44.    Nationwide’s failure to defend and indemnify CTGI and Monk, to
18
     include the failure to pay to indemnify the amount of the Judgment in the
19

20
     Underlying Suit, constitutes an unreasonable denial of coverage, an unreasonable

21   denial of a claim for benefits, and an unreasonable failure to pay, under RCW
22
     48.30 et seq., IFCA, and related regulations.
23
           45.    Defendant’s actions and omissions were unreasonable and in
24

25   violation of RCW 48.30 et seq., IFCA, and related regulations, causing injury,

26   COMPLAINT FOR DAMAGES- 10                                              Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ      ECF No. 1     filed 05/06/19   PageID.11 Page 11 of 15




     harm, and damages. Plaintiffs are entitled to compensation, including treble
1

2    damages, attorneys’ fees, costs, injunctive relief, and other relief as permitted by
3
     statute.
4
                            FIFTH CAUSE OF ACTION
5    (Violation of the Washington Consumer Protection Act (RCW 19.86 et seq.))
6
            46.   Plaintiffs incorporate by reference, and to be considered as fully set
7
     forth herein, the preceding paragraphs.
8

9           47.   Defendant’s acts or omissions constitute unfair and deceptive acts or
10   practices, in trade and commerce, that affect the public interest and that have
11
     proximately caused damage.
12

13
            48.   Defendant’s acts or omissions violate specific unfair claims practices

14   under WAC 284-30 et seq. and constitute per se violations of the CPA.
15
            49.   Defendant’s actions and omissions in violation of RCW 19.86 et seq.
16
     causing injury, harm, and damages.         Plaintiffs are entitled to compensation,
17

18   including treble damages, attorneys’ fees, costs, injunctive relief, and other relief

19   as permitted by statute.
20
                                SIXTH CAUSE OF ACTION
21                                    (Negligence)
22
            50.   Plaintiffs incorporate by reference, and to be considered as fully set
23
     forth herein, the preceding paragraphs.
24

25

26   COMPLAINT FOR DAMAGES- 11                                              Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ      ECF No. 1     filed 05/06/19   PageID.12 Page 12 of 15




           51.     Defendant’s actions as described herein were negligent and in
1

2    violation of its duties to exercise reasonable care, causing injuries and damages.
3
                              SEVENTH CAUSE OF ACTION
4                                     (Estoppel)

5          52.     Plaintiffs incorporate by reference, and to be considered as fully set
6
     forth herein, the preceding paragraphs.
7
           53.     As a result of its actions, omissions or conduct described herein,
8

9    Defendant is estopped from denying or limiting coverage, or otherwise asserting
10   any coverage defenses.
11
                           IV.    DEMAND FOR JURY TRIAL
12

13
           Under FRCP 38, Plaintiffs Filion request a jury trial with a jury of twelve

14   (12) members.
15
                                   V.    RESERVATION
16
           Plaintiffs Filion reserve the right to amend and/or supplement the foregoing
17

18   Complaint as additional facts are obtained through discovery and/or investigation.

19                         VI.    REQUEST FOR JUDGMENT
20
           Whereas, Plaintiffs Filion, as assignees of CTGI and Monk, request relief
21
     as follows:
22

23         1.      Nationwide be estopped from asserting any coverage defenses;
24

25

26   COMPLAINT FOR DAMAGES- 12                                              Dunn&Black
                                                                          A Professional Service Corp.
                                                                           111 North Post, Suite 300
                                                                              Spokane, WA 99201
                                                                  VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ      ECF No. 1    filed 05/06/19   PageID.13 Page 13 of 15




           2.     For an award and entry of judgment against Defendant for all
1

2    economic, non-economic and compensatory damages, as well as exemplary
3
     damages as may be warranted by Defendant’s conduct;
4
           3.     For declaratory judgment in favor of Plaintiffs Filion, to include
5

6    judgment that Defendant owed a duty to defend CTGI and Monk in the

7    Underlying Suit;
8
           4.     For declaratory judgment in favor of Plaintiffs Filion, to include
9
     judgment that the Policy issued by Defendant to CTGI and Monk provides
10

11   coverage for damages in the Underlying Suit;

12         5.     For declaratory judgment in favor of Plaintiffs Filion, to include
13
     judgment that Defendant owes a duty of indemnification, and CTGI and Monk
14
     are entitled to indemnity by Defendant, for claims and allegations of damage
15

16   and/or loss suffered by Plaintiffs Filion;
17         6.     For declaratory judgment in favor of Plaintiffs Filion, to include
18
     judgment that Defendant is obligated to pay the amount of the Judgment in the
19

20
     Underlying Suit;

21         7.     For judgment against Defendant for general and special damages in
22
     an amount to be proved at trial, including treble damages permitted pursuant to
23
     RCW 48.30.015, and RCW 19.86.090;
24

25

26   COMPLAINT FOR DAMAGES- 13                                             Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ      ECF No. 1    filed 05/06/19   PageID.14 Page 14 of 15




           8.     For judgment that Plaintiffs Filion are entitled to execute on the
1

2    Policy for the Judgment awarded in the Underlying Suit to the Filions against
3
     CTGI and all amounts owed;
4
           9.     For an award of the amounts incurred as costs and expenses to CTGI
5

6    and Monk in the Underlying Suit;

7          10.    For judgment that Plaintiffs Filion are entitled to injunctive relief
8
     against Defendant restraining and prohibiting it from practicing similar conduct,
9
     acts and omissions as alleged herein;
10

11         11.    For disgorgement for any payments made to Defendant by CTGI and

12   Monk;
13
           12.    For an award of Plaintiffs Filion’s attorney fees and costs in this
14
     action, including an award of attorney fees under all applicable case law (to
15

16   include Olympic Steamship v. Centennial Ins. Co., 117 Wn.2d 37 (1991)) and
17   statutes or any other legal and/or equitable grounds;
18
           13.    For pre- and post-judgment interest; and
19

20
           14.    For other relief as provided by statute, law, contract and/or is just

21   and equitable under the circumstances.
22

23

24

25

26   COMPLAINT FOR DAMAGES- 14                                             Dunn&Black
                                                                         A Professional Service Corp.
                                                                          111 North Post, Suite 300
                                                                             Spokane, WA 99201
                                                                 VOICE: (509) 455-8711 • FAX: (509) 455-8734
     Case 2:19-cv-00147-SMJ   ECF No. 1   filed 05/06/19   PageID.15 Page 15 of 15




          DATED this 6th day of May, 2019.
1

2                                 DUNN & BLACK, P.S.
3
                                  s/ RYAN D. POOLE
4                                 RYAN D. POOLE, WSBA No. 39848
                                  ROBERT A. DUNN, WSBA No. 12089
5                                 Attorneys for Plaintiffs
6                                 Dunn & Black, P.S.
                                  111 North Post, Suite 300
7                                 Spokane, WA 99201-0907
                                  Telephone: (509) 455-8711
8
                                  Fax:       (509) 455-8734
9                                 Email: bdunn@dunnandblack.com
                                         rpoole@dunnandblack.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   COMPLAINT FOR DAMAGES- 15                                         Dunn&Black
                                                                     A Professional Service Corp.
                                                                      111 North Post, Suite 300
                                                                         Spokane, WA 99201
                                                             VOICE: (509) 455-8711 • FAX: (509) 455-8734
